Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claim 1 over Dalley (US Pub No.: 2020/0060921) in view of Tsai (US Pub No.: 2018/0200878) have been considered but are moot in view of the new grounds for rejection.  Applicant has amended claim 1 to recite an instance “wherein a protrusion portion protruding toward the rear supporting portion is formed on a back surface of the support plate, and an insertion groove into which the protrusion portion is inserted is be formed on a front surface of the rear supporting portion, wherein the binder includes: a first binder configured to press the contact pad in one side thereof, and a second binder spaced apart from the first binder in a horizontal direction and configured to press the contact pad in the other side thereof, wherein the contact pad is disposed between the first binder and the second binder, wherein the wearable robot further comprises a belt configured to connect the first binder and the second binder and be adjustable in length, and wherein the first binder and the second binder are spaced apart from the contact pad when the belt is a first length, and the first binder and the second binder contact and press the contact pad when the belt is a second length shorter than the first length.” Examiner still asserts that these limitations would be taught by Dalley, as stated below. 
With respect to the argument on pages 2-4 of the applicant’s remarks, (being labeled pages 9-11), it is argued that the hip assembly 110 would not correspond to the recited contact pad. Examiner disagrees. While examiner does agree that the figure 2 does not explicitly show a padding, it is still argued that the padding 12 is disclosed to be placed along ‘any surface likely to come into contact with the user’ as per [0036].  As such, it is assumed that the padding 12 would contact the back and hip portions of the user in figure 1. From here, with respect to the argument regarding the contact pad being disposed between the first and second binder, it is argued that, for the portion that the binders are that are interfaced to the side portions of part 110, the padding disclosed in [0036] would be in between the part of the binders that would extend here.  It is agreed that the padding would probably not be between the binders throughout the length of the binders that extend around the front of the user. However, as the claim does not require the padding to extend between the binders around the entire length of the binders, Dalley is still taken to read upon claim 1 as it is currently written.
With respect to the argument in the first paragraph of page 5 of the applicant’s remarks (being labeled page 11), it is argued that Dalley and Tsai do not teach a support plate fastened to the rear supporting portion and including a hard material. As per the rejection of claim 1, it is agreed that Dalley in view of Tsai did not teach these elements. From here, Yagi (US Pub No.: 2014/0212243) was brought in to teach these elements. 
Regarding the argument on page 6 (labeled page 12) with respect to Tsai, it is argued that Tsai does not teach the deficiencies of Dalley laid out above with respect to the support plate fastened to the rear supporting portion and including a hard material. While it is argued that the material appears to be hard in the figures, it is agreed that Tsai does not explicitly state this. However, as per the prior action dated 03/08/2022, Tsai was not relied upon to teach these limitations. 
With respect to the argument pertaining to Yagi on pages 7-8 (labeled pages 13-14), it is argued that Yagi does not teach the deficiencies of Dalley in view of Tsai, with details regarding the contact pad and its placement with respect to the binders being disclosed as not being taught by Yagi. As per the above arguments with Dalley, Dalley is taken to still teach the details with the contact pad and the binders broadly. From here, while not mentioned in the arguments against Yagi, it is also still argued that Yagi would teach a support plate fastened to the rear supporting portion and including a hard material (being the back frame part 15 in [0123]. The frame is implied to be made of a hard material as the frame would hold the hip of the user in [0123]); and a cushion provided on a front surface of the support plate (being the cushion pad part 16) that was argued as previously not being in Dalley in view of Tsai. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, and 16-18, 20-22 are rejected under 35 U.S.C. 103 as being obvious over Dalley (US Pub No.: 2020/0060921) in view of Tsai (US Pub No.: 2018/0200878) and Yagi (US Pub No.: 2014/0212243).
Regarding claim 1, Dalley discloses a wearable robot (shown in figure 2), comprising: a rear supporting portion disposed behind a body of a user (the topmost part of part 100 in figure 2 has a hip assembly housing 110 that extends behind a user); a hip joint driving unit (in [0041] disclosed as 102R and 102L) including a center portion (being the center of parts 102L and 102R) fastened to the rear supporting portion (parts 102L and 102R are connected to part 113 via parts 114L and 114R) and a pair of extensions portions extending from the center portion to a hip joint of the user (being parts 109L and 109R); a contact pad fastened in front of the rear supporting portion and brought into close contact with a back of the body of the user ([0036] discloses a padding 12 is disclosed to be placed along “any surface likely to come into contact with the user”  which includes the back of a user’s body); and a binder rotatably connected to the rear supporting portion and configured to press the contact pad (shown in annotated figure 1, it stands to reason that the binder can be rotated to an extent with respect to the rear support portion) wherein a protrusion portion protruding toward the rear supporting portion is formed (shown in annotated figure 3 below) on a back surface of the support plate (as the support plate would be between the padding 12 of Dalley and the rest of the device, the rear supporting portions protrusions would be on the back surface of the support plate), and an insertion groove into which the protrusion portion is inserted is be formed on a front surface of the rear supporting portion (grooves are present on the front surface of the rear supporting plate as per annotated figure 3),  wherein the binder includes: a first binder configured to press the contact pad in one side thereof (being the leftmost binder in annotated figure 1), and a second binder spaced apart from the first binder in a horizontal direction and configured to press the contact pad in the other side thereof (being the rightmost binder in annotated figure 1), wherein the contact pad is disposed between the first binder and the second binder, (while not shown in annotated figure 1, a padding 12 is disclosed to be placed along ‘any surface likely to come into contact with the user.’ As such, it is assumed that the padding 12 will contact the back of the user in figure 1. As the padding contacts the patient body, it will be between the patient and the binders), wherein the wearable robot further comprises a belt configured to connect the first binder and the second binder and be adjustable in length (belts therefor shown in figure 1 and disclosed in [0036]. These belts appear to interface with the holes at the ends of the binders in figure 2), and wherein the first binder and the second binder are spaced apart from the contact pad when the belt is a first length, and the first binder and the second binder contact and press the contact pad when the belt is a second length shorter than the first length (when the belt is a second length that is shorter than the first length, the belts would be tighter around the waist of the patient. When this happens, the binders will be pressing more upon the contact pads that will then be pressing on the user of Dalley to secure them within the device).

    PNG
    media_image1.png
    833
    622
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    770
    500
    media_image2.png
    Greyscale

Annotated Figure 2


    PNG
    media_image3.png
    205
    721
    media_image3.png
    Greyscale

Annotated Figure 3

However, Dalley does not disclose “a binder rotatably connected to the rear supporting portion.” Instead, Tsai does disclose a binder rotatably connected to the rear supporting portion in paragraph [0040] as side frame part 226. As shown in figure 3, this portion is pivotally connected to part 222 (called the base frame in [0040], which is analogous to the rear supporting potion) via part 225 disclosed in [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotatable connection between the binder and rear supporting portion of Tsai into Dalley as having a rotatable connection in Dalley would allow for adjustment of the binders to better fit the patient that is using Dalley.  The connecting means for the binders of Tsai also provide a benefit to Dalley in that they allow for the binders to be removed and possibly replaced should any damage occur to the binders.
From here, Dalley in view of Tsai does not teach an instance wherein the contact pad includes: a support plate fastened to the rear supporting portion and including a hard material; and a cushion provided on a front surface of the support plate, having an elastic material, and closely contacting the body of the user, and wherein the contact pad is in close contact with a waist of the user when the contact pad is pressed by the binder.
Instead, Yagi would teach a contact pad includes: a support plate fastened to the rear supporting portion and including a hard material (being the back frame part 15 in [0123]. The frame is implied to be made of a hard material as the frame would hold the hip of the user in [0123]); and a cushion provided on a front surface of the support plate (being the cushion pad part 16), having an elastic material, and closely contacting the body of the user (a conforming to the user’s back is disclosed in [0123]. As the pad will conform to a user’s back, it is implied that it is elastic), and wherein the contact pad is in close contact with a waist of the user (the cushion is interfaced with the hip holding portion and would conform to the users back. This means that the contact pad would interface to the lower back of the user about the hip) when the contact pad is pressed by the binder (said interface will occur when the waist belt 17 is secured to the user. It also stands to reason that the binder of Dalley would also cause the cushion of Yagi to press into the user of the device of Yagi. Here, the contact pad with the support plate and cushion would be integrated into the combination of Dalley and Yagi in place of the cushion taught by Dalley. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the contact pad of Yagi into the combination of Dalley and Tsai for the purpose of providing a cushion to the back of the user that would conform to the user (as per [0123]). This is taken to be an improvement over the padding presented in Dalley as the padding of Yagi is disclosed to conform to the user while the padding of Dalley is not explicitly conforming to the user as per the disclosure regarding it in [0036]. 
Regarding claim 10, Dalley in view of Tsai and Yagi teach the wearable robot of claim 1, wherein Dalley discloses the binder comprises: a pair of upper binders spaced apart from each other in a horizontal direction (two binders are labeled in annotated figure 1 in the upper position) and pressing both top sides of the contact pad (while not pictured in annotated figure 1, these binders will be contacting the padding 12 disclosed in [0036]); and a pair of lower binders spaced apart from each other (while only one lower binder is visible in annotated figure 1, it is assumed that there are two binders here that are spaced apart in a horizontal direction) in a horizontal direction and pressing both bottom sides of the contact pad (while not pictured in annotated figure 1, these binders will be contacting the padding 12 disclosed in [0036]), wherein part of the top side of the contact pad is disposed between the pair of upper binders, and part of the bottom side of the contact pad is be disposed between the pair of lower binders (the top part of the padding disclosed in [0036] would be between the upper and lower binders as these binders would otherwise contact the user of the device of Dalley).
Regarding claim 11, Dalley in view of Tsai and Yagi teach the wearable robot of claim 10, wherein Dalley discloses a curvature of an inner side of the lower binder is greater than a curvature of an inner side of the upper binder (as the binder part of Dalley is configured to be worn around a user and as the binders appear to be elastic in annotated figure 1, it stands to reason that the lower binder can have a greater curvature than the upper binder to conform to the size of a user).
Regarding claim 12, Dalley in view of Tsai and Yagi teach the wearable robot of claim 1, wherein Dalley discloses a waist contact pad is larger than the binder (as the padding 12 is disclosed as being disposed on any surface likely to come into contact of the user with figure 1 showing a contact to a person, it is shown in the figures that the portion of the wearable robot that contacts the user is larger than the binders and that a padding will be in that contacting portion).
Regarding claim 16, Dalley in view of Tsai and Yagi teach the wearable robot of claim 1, wherein Dalley discloses the rear supporting portion (being part 110 in figure 2) comprises: an upper supporting portion disposed at a back of the user (being the upper part of part 110 in figure 2 that contacts the back of the user in figure 1); and a lower supporting portion disposed in a bottom side of the upper supporting portion (being the lower end of part 110), disposed at a waist of the user and fastened in the center portion (this portion will be about the waist of the user as the lower part. While not labeled, the lower part of part 110 in figure 1 corresponds to the lower part of part 10 in figure 1).
Regarding claim 17, Dalley in view of Tsai and Yagi teach the wearable robot of claim 16, wherein Dalley discloses the contact pad is fastened in the front of the lower supporting portion (as the padding 12 is disclosed to be placed in areas that contact a user in [0036] and as the lower supporting portion does contact a user, it stands to reason that the padding would be fastened to the lower supporting portion).
Regarding claim 18, Dalley in view of Tsai and Yagi teach the wearable robot of claim 1, with Dalley further comprising: a leg mounting portion configured to cover a thigh of the user (figure 1 part 11 extends from the device to cover the thigh of the user); a rotor included in a bottom end of the extension portion (the extension portions being 109L and 109R in figure 2 wherein a rotor via a set of gears in the thigh housing is disclosed in [0050]) and rotated on a long rotating shaft in a left and right direction (as the rotating part 504 is in parts 109R and 109L, the rotation will be along the shaft of the extension portions); and a leg frame revolved by the rotor and connected to the leg mounting portion (the leg frame 108L/R rotates about parts 102L/R and 104L/R).
Regarding claim 20, Dalley in view of Tsai and Yagi teach the wearable robot of claim 18, wherein Dalley discloses the leg frame is connected to a front end of the leg mounting portion (the leg frame 108L/R is connected to the leg binders in annotated figure 1 which is the front end of the leg mounting portion).
Regarding claim 21, Dalley in view of Tsai and Yagi teach the wearable robot of claim 18, wherein Dalley discloses an upper end of the leg frame is connected to the rotor (the upper end of leg frame 108R/L is connected to part 109R/L that has the rotating part in [0050]), both sides of the upper end of the leg frame face right and left, respectively (parts 108 R and L will face right and left respectively), and a lower end of the leg frame is connected to the leg mounting portion (the lower end of the leg frame 108R/L will be connected to the leg mounting portion 11 via the binders labeled in annotated figure 1), and both sides of the lower end of the leg frame face back and forth, respectively (shown visually in figure 2).
Regarding claim 22, Dalley in view of Tsai and Yagi teach the wearable robot of claim 18, with Dalley further comprising: a connector connecting the rotor and the leg frame and having a hinge axis long back and forth (via figures 12 and 13, part 504 is connected to part 112R that appears to rotate as if on a hinge joint given the position of it in figure 12 and details laid out in paragraph [0050]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dalley (US Pub No.: 2020/0060921) in view of in view of Tsai (US Pub No.: 2018/0200878) and Yagi (US Pub No.: 2014/0212243) in further view of Hirata (US Pub No.: 2009/0312682).
Regarding claim 19, Dalley in view of Tsai and Yagi teach the wearable robot of claim 18, wherein Dalley discloses the leg mounting portion comprises: a leg binder having a circular arc shape and including a hardened material (labeled in annotated figure 1 above). And a leg belt connecting both ends of the leg binder (being the belt portion in figure 1 at part 11). However, Dalley in view of Tsai do not teach that the leg binder include a hardened material and that a leg belt connecting both ends of the binder include a soft material. Instead, Hirata does teach a leg binder having a circular arc shape and including a hardened material (the shape is shown in figure 2 wherein the leg binder is shown to have a binder part 21 that is U-shaped and comprised of a flat bar in [0022]. As the bar is “bent into the shape of letter-U,” a degree of hardness is implied so as to maintain the bent shape) and a leg belt connecting both ends of the leg binder and including a soft material (shown in figure 3, part 25 is a belt that wraps around and connects both ends of part 21. Part 23 is taken to be made of a soft material as it is disclosed as being a web belt 25 in [0023]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dalley (US Pub No.: 2020/0060921) in view of in view of Tsai (US Pub No.: 2018/0200878) and Yagi (US Pub No.: 2014/0212243) in further view of Sankai (US Pub No.: 2010/0121232).
Regarding claim 13, Dalley in view of Tsai and Yagi teach the wearable robot of claim 1, wherein Dalley discloses an inner surface of the binder includes a pressing portion in contact with the contact pad (being the portion that the binder is attached to that is in annotated figure 1, which will come into contact with the padding 12). However, Dalley in view of Tsai does not teach an instance wherein the pressing portion includes an elastic material. Instead, Sankai that the pressing portion includes an elastic material as it does disclose a belt type waist fastening member 130 in [0128]. As part 130 is disclosed as a belt, it is implied to have elastic properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fastening member 130 of Sankai into the devices of Dalley and Tsai as the fastening member of Sankai is analogous to the fastening member of Dalley.  As per [0151]-[0152], it is disclosed that part 130 will be attached to the waist of the user and will secure the device to the user via a plurality of belts. Part 130 also has additional functionality when compared to the fastening member of Dalley as it has a means to secure a control unit and communication device to it, as per [0129]. This means that the control system 20 of Dalley (disclosed in [0055]) can be attached to the device of Dalley. This is beneficial to Dalley as, while a control system within a device is disclosed in [0016] of Dalley, part 20 is not shown as being attached to Dalley in the figures of Dalley. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dalley (US Pub No.: 2020/0060921) in view Tsai (US Pub No.: 2018/0200878) and Yagi (US Pub No.: 2014/0212243) in further view of Romo (US Pub No.: 2019/0091094).
Regarding claim 14, neither Dalley, Tsai nor Yagi teach a rear cover to cover a top side of a rear surface. Instead, Romo teaches a rear cover (disclosed in [0047] and [0064] as part 20) for covering of a top side of an opened rear surface of the rear supporting portion (the cover 20 of Romo can be used to cover the top side of the rear supporting portion of Dalley), wherein the center portion is configured to cover part of a bottom side among the opened rear surface of the rear supporting portion (as the cover 20 is depicted as covering the entire rear supporting portion of Romo in figure 1A therein, it stands to reason that said cover can also cover the bottom side of the rear support portion of Dalley). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover of Romo into the device of Dalley as the cover will act as a means to protect the device. Additionally, as per [0080], it is stated that the cover (which is part 141 here but is analogous to the cover part 20) will act as a lumbar support. As this cover is to be placed on the rear supporting portion of Dalley which does contact the lower back of the user, a lumbar support for the back of the user would be beneficial.
Regarding claim 15, Dalley in view of Tsai, Yagi, and Romo teach the wearable robot of claim 14, with Dalley further comprising a light emitting unit disposed between the rear cover and the center portion (Dalley discloses a control unit that may be incorporated into the hip or thigh assembly in [0057] with a LED being disclosed as part of the controller as per [0061]. As such, a light emitting unit is disposed between the rear cover and center portion if the controller is on the hip assembly of Dalley).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunura (US Pub No.: 2020/0008583) discloses an exoskeleton system with a belt in figure 7 that has a padding element 22a. Park (US Pub No.: 2018/0296423) shows a joint assisting device with two belt like members (about part L in figure 1) for attaching to a patient. Roh (US Pub No.: 2015/0134080) discloses a cushion that is contacting the waist of the user in [0056]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774